         Case 1:14-cr-00555-GBD Document 159 Filed 03/22/21 Page 1 of 4
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     March 22, 2021

BY ECF

Honorable George B. Daniels
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Ralph Nolan,
               14 Cr. 555 (GBD)

Dear Judge Daniels:

        The Government attaches, for the Court’s review and consideration, the Government’s
nolle prosequi in the above-captioned case, the basis for which is contained in the proposed order.


                                                     Respectfully,

                                                     AUDREY STRAUSS
                                                     United States Attorney




                                             By:     ________________________
                                                     Richard A. Cooper/Dominic A. Gentile/
                                                     Frank Balsamello
                                                     Assistant United States Attorneys
                                                     Tel. No.: (212) 637-1027/2567/2325


cc:    Susan J. Walsh, Esq. (by ECF)
      Case 1:14-cr-00555-GBD Document 159 Filed 03/22/21 Page 2 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - x

UNITED STATES OF AMERICA          :       NOLLE PROSEQUI

            -v.-                  :       14 Cr. 555 (GBD)

RALPH NOLAN,                      :

          Defendant.              :

- - - - - - - - - - - - - - - x


     1.   The filing of this nolle prosequi will dispose of this

case with respect to RALPH NOLAN, the defendant.

     2.   On or about August 21, 2014, a Grand Jury of the

United States District Court for the Southern District of New

York issued a one-count indictment charging RALPH NOLAN, the

defendant, in three counts. Count One charged the defendant with

conspiracy to commit Hobbs Act robbery, in violation of Title 18

United States Code, Section 1951. Count Two charged the

defendant with attempted Hobbs Act robbery, in violation of

Title 18 United States Code, Sections 1951 and 2.          Count Three

charged the defendant with brandishing a firearm during and in

relation to a crime of violence, in violation of Title 18 United

States Code, Sections 924(c)(1)(A)(ii) and 2.

     3.   Following trial in April 2015, the defendant was

convicted on all counts, and was subsequently sentenced to a


                                      1
      Case 1:14-cr-00555-GBD Document 159 Filed 03/22/21 Page 3 of 4



term of 36 months’ imprisonment on Counts One and Two to run

concurrently, followed by a term of 84 months’ imprisonment on

Count Three, to run consecutively.

     4.     The defendant appealed from his conviction and

sentence.    He also filed a motion to vacate his sentence

pursuant to 28 U.S.C. § 2255, which the District Court denied.

The defendant appealed that ruling as well.        The United States

Court of Appeals for the Second Circuit consolidated Nolan’s

appeals from his conviction and from the denial of the motion to

vacate his sentence.    The Court of Appeals vacated Nolan’s

convictions and remanded for further proceedings consistent with

its opinion.

     5.     Based on a review of the evidence in the case and in

light of the decision of the Court of Appeals, the Government

has concluded that further prosecution of RALPH NOLAN, the

defendant, would not be in the interests of justice.




                                    2
         Case 1:14-cr-00555-GBD Document 159 Filed 03/22/21 Page 4 of 4



     6.      In light of the foregoing, I recommend that an order

of nolle prosequi be filed as to RALPH NOLAN, the defendant, in

the above-captioned matter.

                                     __________     _________________
                                     Richard Cooper
                                     Assistant United States Attorney
                                     (212) 637-1027


Dated:       New York, New York
             March 18, 2021


             Upon the foregoing recommendation, I hereby direct,

with leave of the Court, that an order of nolle prosequi be

filed as to defendant RALPH NOLAN with respect to Indictment 14

Cr. 555(GBD).

                                     ______________________________
                                     AUDREY STRAUSS
                                     United States Attorney
                                     Southern District of New York

Dated:       New York, New York
             March 19, 2021



SO ORDERED:                          ______________________________
                                     HONORABLE GEORGE B. DANIELS
                                     United States District Judge
                                     Southern District of New York

Dated:       New York, New York
             March __, 2021




                                       3
